Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page11ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page22ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page33ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page44ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page55ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page66ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page77ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page88ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page99ofof48
                                                                    48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page10
                                                              10ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page11
                                                              11ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page12
                                                              12ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page13
                                                              13ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page14
                                                              14ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page15
                                                              15ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page16
                                                              16ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page17
                                                              17ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page18
                                                              18ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page19
                                                              19ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page20
                                                              20ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page21
                                                              21ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page22
                                                              22ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page23
                                                              23ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page24
                                                              24ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page25
                                                              25ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page26
                                                              26ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page27
                                                              27ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page28
                                                              28ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page29
                                                              29ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page30
                                                              30ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page31
                                                              31ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page32
                                                              32ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page33
                                                              33ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page34
                                                              34ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page35
                                                              35ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page36
                                                              36ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page37
                                                              37ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page38
                                                              38ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page39
                                                              39ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page40
                                                              40ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page41
                                                              41ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page42
                                                              42ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page43
                                                              43ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page44
                                                              44ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page45
                                                              45ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page46
                                                              46ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page47
                                                              47ofof48
                                                                     48
Case
 Case1:18-cv-00993-RA-SLC
      1:18-cv-00993-RA-SLC Document
                            Document98-6
                                     36 Filed
                                         Filed02/21/20
                                               08/13/20 Page
                                                         Page48
                                                              48ofof48
                                                                     48
